                                          Case 4:20-cv-09301-YGR Document 18 Filed 02/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     JEUL SLADE,                                        Case No. 20-cv-9301-YGR
                                                        Plaintiff,                          ORDER DENYING MOTION TO COMPEL
                                   9
                                                                                            ARBITRATION WITHOUT PREJUDICE;
                                                  v.
                                  10                                                        SETTING COMPLIANCE DEADLINE
                                  11     EMPIRE TODAY, et al.,
                                                                                            Dkt. No. 10
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Defendant Empire Today, LLC filed its motion to compel plaintiff to arbitrate claims and
                                  14
                                       to dismiss action with prejudice on January 12, 2021. (Dkt. No. 10.) That motion came on
                                  15
                                       regularly for hearing by videoconference on February 16, 2021.
                                  16
                                              Having carefully considered the briefing, evidence,1 and arguments of the parties, and for
                                  17
                                       the reasons set forth on the record, the motion to compel arbitration is DENIED WITHOUT
                                  18
                                       PREJUDICE. Under the applicable summary judgment-like standard, there is a material dispute of
                                  19
                                       fact as to formation of the agreement to arbitrate on the current record. Three Valleys Municipal
                                  20
                                       Water Dist. v. E.F. Hutton & Co., 925 F.2d 136, 1141 (9th Cir. 1991); Ackerberg v. Citicorp USA,
                                  21
                                       Inc., 898 F. Supp. 2d 1172, 1175 (N.D. Cal. 2012). While the arguments raised by plaintiff
                                  22
                                       regarding unconscionability and exemption from the FAA fail to persuade on the record before the
                                  23
                                       Court, this decision does not reach those arguments due to defendant’s failure to establish the
                                  24
                                       existence of an agreement to arbitrate.
                                  25

                                  26          1
                                                 The Court notes that plaintiff filed a separate set of objections to defendant’s evidence,
                                  27   in violation of Civil Local Rule 7-3(a) (“Any evidentiary and procedural objections to the motion
                                       must be contained within the brief or memorandum.”) The Court has not considered this
                                  28   additional document. However, the essence of those objections was raised in the course of the
                                       parties’ briefing and arguments and sufficiently addressed by the evidence submitted on reply.
                                          Case 4:20-cv-09301-YGR Document 18 Filed 02/17/21 Page 2 of 2




                                   1           The parties are granted leave to take limited discovery on the issue of contract formation

                                   2   only.

                                   3           Bearing in mind that the existence of disputed material facts will preclude a decision under

                                   4   the motion to compel standard, no later than May 28, 2021, either: (1) defendant shall file a

                                   5   renewed motion to compel arbitration; or (2) the parties shall file a joint statement regarding how

                                   6   they wish to proceed. See 9 U.S.C. § 4 (the court is to proceed summarily to a trial of the dispute

                                   7   as to formation of the agreement). The Court SETS a compliance deadline of June 4, 2021,

                                   8   regarding the above filing.

                                   9           This terminates Docket No. 10.

                                  10           IT IS SO ORDERED.

                                  11   Dated: February 17, 2021
                                                                                       ______________________________________
                                  12
                                                                                            YVONNE GONZALEZ ROGERS
Northern District of California
 United States District Court




                                  13                                                       UNITED STATES DISTRICT JUDGE

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
